Citation Nr: 1703094	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

2.  Whether the severance of service connection for coronary artery disease (CAD), effective as of July 1, 2011, was proper.

3.  Entitlement to a compensable evaluation for endogenous depression with psychophysiological headaches.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 

5.  Entitlement to an extra-schedular rating based upon the combined effect of multiple service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1952 to June 1956 and from May 1958 to August 1974, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2011 and December 2011 by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, among other things, remanded the issues on appeal for additional action in July 2013 and February 2014.

The Board notes that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to a TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case is appropriately addressed as a separate issue on appeal.  The Court has also held that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The Board finds the issue for entitlement to an extra-schedular rating based upon the combined effect of multiple service-connected disabilities is more appropriately addressed as a separate issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether the severance of service connection for CAD, effective as of July 1, 2011, was proper, entitlement to a TDIU, and entitlement to an extra-schedular rating based upon the combined effect of multiple service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

2.  The Veteran's service-connected endogenous depression with psychophysiological headaches is manifested by symptoms that are not severe enough either to interfere with occupational and social functioning or to require continuous medication without evidence of characteristic prostrating migraine attacks.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a compensable rating for endogenous depression with psychophysiological headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in September 2011 and November 2011.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain disorders, including ischemic heart disease, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The term ischemic heart disease for presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 2.  

VA has noted that the National Academy of Sciences (NAS) had reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  This category of association is defined to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Accordingly, VA has determined that the available evidence does not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The Veteran contends that he has hypertension as a result of active service including his presumed herbicide exposure.  He alternately asserts that his hypertension is a result of aggravation due to his service-connected type II diabetes mellitus.  VA records show service connection for diabetes mellitus was established as associated with herbicide exposure in an April 2010 rating decision.  

Service treatment records are negative for complaint, treatment, or diagnosis related to hypertension.  The Veteran denied having or having ever had a history of high or low blood pressure in a September 1973 report of medical history upon retirement examination.  No argument has been made to the contrary.

VA examination in January 2010 included a diagnosis of hypertension, but the examiner found it was not a complication of diabetes and was not a condition that was worsened or increased by the Veteran's diabetes.  As rationale for the aggravation opinion it was noted that there was no current evidence of microalbuminuria.  The examiner also noted that the Veteran had at least a 25 to 30 year history of hypertension and identified the onset of his type II diabetes mellitus in the summer of 2009.  

An October 2013 VA medical opinion based upon a review of the record noted that in regard to the Veteran's hypertension it was likely essential hypertension.  The examiner also stated that his hypertension was more than likely not related to his herbicide exposure (less than 50%), that his hypertension was more than likely not related to his diabetes (less than 50%) and was likely essential hypertension, and that his hypertension was more than likely not aggravated by a progression of diabetes (less than 50%) and was likely a natural progression of his essential hypertension.

VA examination in July 2014 noted that for hypertension in all individuals over the age of 80, the largest single etiology was by far essential Hypertension.  The examiner also specifically found that the Veteran's hypertension was less than 50 percent likely from his military service to include presumed herbicide exposure.  The examiner explained that in all patients in the United States the single largest etiology of hypertension is essential hypertension (greater than 80 percent) and increases even more with age.  The examiner found, therefore, that the Veteran's hypertension was very unlikely from military exposure to herbicide agents but rather from aging and essential hypertension.  It was also less than 50 percent likely that his hypertension was due to or a result of diabetes mellitus.  The examiner noted that essential hypertension is a result of the thickening of the arteries as a person ages, and that the Veteran's hypertension was a result of aging and not from his diabetes.  It was additionally noted that it was less than 50 percent likely that hypertension was aggravated beyond the natural progression due to diabetes.  Essential hypertension was noted to progress on its own and that as the patient ages and the arteries thicken more the hypertension will progress.  The Veteran was noted to be on two blood pressure medicines which at his age was within the normal expected progression of the disease of essential hypertension. 

Based upon the evidence of record, the Board finds that hypertension was not manifest during active service or within a year of discharge.  The preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.  There is no competent evidence of any symptoms or treatment attributable to hypertension for many years after the Veteran's discharge from active service.  The January 2010, October 2013, and July 2014 VA opinions are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  No competent evidence has been offered that refutes these opinions.

The Veteran's service in the Republic of Vietnam is established and his exposure to herbicides is presumed.  However, hypertension is not an identified disorder for which service connection may be presumed as a result of herbicide exposure.  Presumptive service connection for hypertension is thereby not warranted.  

Consideration has also been given to the Veteran's personal assertion that he has hypertension that was either incurred or aggravated by his diabetes mellitus.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hypertension is not a condition readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms; however, no symptoms of hypertension manifesting in service or within a year of discharge have been identified.  There is also no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to hypertension disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for hypertension is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  Separate ratings may be established for separate disability manifestations that are not compensable, but must at least meet the criteria for a zero-percent rating.  See, generally, VAOPGCPREC 9-98 (Aug. 14, 1998).

A disorder unlisted in the rating schedule may be evaluated under a listing for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Diagnostic Code 9434 governs ratings for major depressive disorder.  

A 0 percent rating is assigned when a mental disorder has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 10 percent rating is assigned when a mental disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is assigned when a mental disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a mental disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a mental disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Diagnostic Code 8100 provides a maximum 50 percent schedular rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating with characteristic prostrating attacks averaging one in 2 months over last several months, and a 0 percent rating with less frequent attacks.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The Veteran contends that his service-connected endogenous depression with psychophysiological headaches is more severe than represented by the present 0 percent evaluation.  Service treatment records show he was treated for neurotic depressive reaction with chronic headaches in March 1963.  In his September 1973 report of medical history upon retirement examination he noted having had frequent headaches, but denied any depression.  VA records show service connection was established in an August 1978 rating decision with an assigned 0 percent rating under the criteria for a mental disorder.  This increased rating issue arose from the Veteran's September 2011 TDIU request.

VA mental disorders examination in October 2011 included a diagnosis of major depressive disorder with minimal to absent symptoms.  A GAF score of 80 was provided.  The examiner noted that a mental condition had been formally diagnosed but that symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  It was noted that the Veteran was seen for an individual unemployability examiner due to his service-connected major depression and/or all service-related disabilities taken together.  The examiner stated that the Veteran's major depressive disorder has remained the same in severity and would not lead the Veteran to be totally unemployable for physical or sedentary employment. 


VA examination in October 2013 found no diagnosis of a mental disorder was warranted.  The examiner noted that the Veteran had a previous diagnosis of major depressive disorder, but that on examination he did not meet the DSM-IV criteria for a mental disorder.  A current GAF score of 85 was provided.  

VA mental disorders examination in May 2014 found no mental disorder diagnosis was warranted.  It was noted the Veteran denied any mental health treatment including prescription medication for mental health.  The examiner stated that the Veteran did not meet DSM-5 or DSM-IV criteria for a mental disorder.

A May 2014 VA headache examination provided a diagnosis of psychophysiological headaches.  It was noted that the Veteran reported that he had four to five headaches each week, cause unknown, and lasted about 12 hours.  He reported taking ASA (aspirin) as needed.  Symptoms were described including headache pain to both sides of the head typically lasting less than one day and an associated non-headache symptom of sensitivity to light.  The examiner noted the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  His headache condition was found to have no impact on his ability to work.  It was noted the Veteran stated he retired in 1990 and that his headaches did not keep him from performing his daily activities.  The examiner stated that the severity of his headaches was mild to moderate.

Based upon the evidence of record, the Board finds that the Veteran's endogenous depression with psychophysiological headaches is manifested by symptoms that are not severe enough either to interfere with occupational and social functioning or to require continuous medication without evidence of characteristic prostrating migraine attacks.  The pertinent evidence shows that the Veteran's service-connected disability has been relatively stable over the course of this appeal and has caused no more than a mild to moderate non-migraine headache impairment.  His non-migraine headache symptoms were specifically found to have had no impact on his ability to work nor to keep him from performing daily activities.  The VA medical opinions are shown to have been based upon thorough examinations and review of the evidence of record.  

Although the evidence demonstrates the Veteran's manifest headache symptoms have, in essence, been more prevalent that his mental disorder symptoms over the course of this appeal, there is no evidence of any characteristic prostrating headache attacks as to warrant a higher alternative or separate 0 percent schedular rating under the criteria for diagnostic code 8100.  The Veteran's endogenous depression with psychophysiological headaches disability is found to be adequately evaluated under the schedular criteria for major depressive disorder under diagnostic code 9434.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  As noted, it is not simply the psychiatric symptoms a Veteran experiences, but how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  Here, the available VA medical reports are found to be adequate and persuasive.  This evidence clearly indicates that a noncompensable rating is most appropriate.  Therefore, the claim for entitlement to a compensable schedular rating must be denied.

The Board notes that the Veteran is competent to report symptoms of his slight endogenous depression with psychophysiological headaches disability, but not to identify a specific level of disability.  The medical findings in this case directly address the criteria under which this disability is evaluated and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology.  The preponderance of the evidence is against the claim for an increased rating.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  The Board notes, however, that the Veteran's request for an extra-schedular rating based upon the combined effect of multiple conditions is more appropriately addressed as a separate issue on appeal and is addressed in the remand order below.

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. at 116.

The schedular evaluation for the Veteran's slight endogenous depression with psychophysiological headaches in this case is not shown to be inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that based upon available evidence and argument the objective manifestations of the service-connected disability is congruent with the disability picture represented by the disability rating assigned herein.  The examiners have clearly noted the Veteran's manifest symptoms and impairments due to the disorder.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disability because the rating criteria reasonably describes his disability level and symptomatology.  Therefore, referral is not warranted.


	(ORDER ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, is denied.

Entitlement to a compensable evaluation for slight endogenous depression with psychophysiological headaches is denied.


REMAND

As to the severance issue on appeal, the Board notes that the February 2014 remand specifically requested that the Veteran be provided a VA cardiovascular examination and that the examiner "certify that, in light of all accumulated evidence, the diagnosis of coronary artery disease, made by the January 2010 examiner was clearly erroneous."  VA records show the Veteran was provided a cardiovascular examination in May 2014 conducted by the same VA physician who performed the January 2010 examination.  The examiner did not provide the clearly erroneous certification requested upon remand and required by VA regulations for severance of service connection based upon a change of diagnosis under 38 C.F.R. § 3.105(d) (2016).  The examiner stated that: 

To correct a previous statement, in January 2010, this same examiner interviewed this veteran and examined him.  There was very little information to review at the time.  This examiner did not specifically diagnose coronary artery disease, but stated that there was likely some level of coronary disease, based on the limited information that was present.  However, there was no specific documentation nor a diagnosis of coronary artery disease made by this examiner at that time. 

The Board notes, however, that the January 2010 VA examination report includes a diagnosis of "HTN/CAD" as part of the diabetes mellitus examination report addressing potential diabetic complications found.  In a subsequent additional comments section the examiner acknowledged that limited documentation was available for review, but that based upon the information before him "it appears that he has some level of coronary artery disease."  The Board also notes that the examiner did not address the remand directive directing his attention to the Veteran's statement that the use of Plavix indicated he had a heart disorder.  It is significant to note that VA treatment records dated in June 2014 show the Veteran's current medications included clopidogrel bisulfate (Plavix is a brand name) and that an August 2009 private treatment report noted Plavix had been started earlier for possible TIA (transient ischemic attack).  

A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to this matter is required prior to appellate review.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds a VA medical opinion is required.  Prior to any examination, up-to-date VA treatment records should be obtained.  The Veteran should be requested to provide copies of private treatment records pertinent to his claim or to provide information sufficient for additional VA assistance in obtaining them.  

As to the TDIU and extra-schedular rating based upon the combined effect of multiple service-connected disabilities issues on appeal, the Board notes that the available record indicates that the Veteran retired based upon age in 1990 and that information as to his attained education level and prior work experience is not of record.  It is significant to note that unemployability associated with advancing age or intercurrent disability may not be used as the basis for a total disability rating.  38 C.F.R. § 4.19 (2016).  The Veteran was requested to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in September 2011, but a completed form was not received by VA.  Nor has the Veteran otherwise provided evidence demonstrating that he has a marked interference with employment or that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Therefore, the Veteran should be requested to provide additional evidence in support of his TDIU appeal including a completed VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA and non-VA treatment records.  The Veteran should be requested to provide any information or authorization necessary for VA assistance in obtaining private treatment records.  He should also be requested to provide additional evidence in support of his TDIU and extra-schedular rating issue, to include a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the May 2014 VA examiner, or if unavailable another appropriate medical specialist, specifically certify whether the diagnoses of "CAD" and "some level of coronary artery disease" provided in January 2010 were clearly erroneous in light of all accumulated evidence.  The examiner must also address the Veteran's statement that the use of Plavix indicated he had a heart disorder, and note the significance of VA treatment records showing current medications including clopidogrel bisulfate and the August 2009 private treatment report noting Plavix had been started earlier for possible TIA (transient ischemic attack).  

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


